Order entered May 29, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01555-CR
                                     No. 05-13-01556-CR
                                     No. 05-13-01557-CR

                                THOMAS COREA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                 Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                                           ORDER
       On April 2, 2014, this Court ordered court reporters Sharon Hazlewood and Lisabeth

Kellett to coordinate with all other court reporters who recorded proceedings in these cases and

to file the complete reporter’s record within forty-five days. To date, the reporter’s record has

not been filed, nor have we received communication from any court reporter regarding the status

of the record.

       Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, and court reporter Lisabeth Kellett to coordinate with all other court

reporters who recorded proceedings in this case and to file the complete reporter’s record,

including all exhibits, within FIFTEEN DAYS of the date of this order. If the complete
reporter’s record is not filed within the time specified, the Court will order that court reporters

Sharon Hazlewood and Lisabeth Kellett not sit as court reporters until the complete record is

filed in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; the Honorable Teresa

Hawthorne, Presiding Judge, 203rd Judicial District Court; Sharon Hazlewood, official court

reporter, Criminal District Court No. 7; Lisabeth Kellett, official court reporter, 203rd Judicial

District Court; and to counsel for all parties.

                                                     /s/    DAVID EVANS
                                                            JUSTICE